Case 1:18-cv-03984-MHC Document 96-18 Filed 07/27/21 Page 1 of 21




                Exhibit E
       Case 1:18-cv-03984-MHC Document 96-18 Filed 07/27/21 Page 2 of 21




                Used Car Survey Instrument

                                  SCREENING QUESTIONS

INTRODUCTION:
Thank you for your willingness to participate in our study. This is a brief study that should take
no more than 10 minutes of your time. The results of this study will not be used to try to sell you
anything.

The responses you give to our questions are very important to us. If you don’t know an answer
to a question or if you don’t have an opinion, please indicate this in your response. Do not guess.
Your answers will only be used in the aggregate and your personal information will be kept
confidential.

When you are ready to get started, please click the “Continue” button.

S1. Before continuing with this survey, please carefully read these instructions:

          Please take the survey in one session.
          While taking this survey, please do not at any time open any other windows or tabs
           on this computer or any other computer.
          Please do not view any other written material while taking this survey.
          Please do not consult or talk with any person while taking this survey.
          You will not be able to go back to previous screens to change your answers.

           1. I have read the above instructions and understand them, and I will adhere to these
              instructions.
           2. I do not understand the above instructions, or I don’t wish to adhere to them.
              [SCREEN OUT]

S2. What type of device are you using to complete this survey? [RANDOMIZE A-D]

           a.   Desktop computer
           b.   Laptop or netbook computer
           c.   Tablet computer
           d.   Mobile phone or cell phone
           e.   Other [ANCHOR; EXCLUSIVE]
           f.   I don’t know / I’m not sure [ANCHOR; EXCLUSIVE; SCREEN OUT]

S3. Please verify that you are human.

       [INSERT CAPTCHA]
                                                                                                 1
      Case 1:18-cv-03984-MHC Document 96-18 Filed 07/27/21 Page 3 of 21




       Please note that the code is case sensitive.

[ALLOW THREE TRYS. IN ERROR MESSAGE, MENTION TEXT IS CASE SENSITIVE.
   TERMINATE IF CAPTCHA INPUTTED VS. WHAT IS DISPLAYED IS INCORRECT
   AFTER THIRD ATTEMPT]

S4. Are you…?

          a. Male
          b. Female
          c. Prefer not to answer [SCREEN OUT]

[TERMINATE IF GENDER DOES NOT MATCH PANEL DATA]

S5. Please select your age.

       [PROVIDE DROP DOWN BOX WITH AGE RANGE Under 18-99+]
       Prefer not to answer [SCREEN OUT]

[TERMINATE IF RESPONDENT IS UNDER 18]

[TERMINATE IF AGE DOES NOT MATCH PANEL DATA]

S6. In which state do you currently live?

       [INSERT DROP DOWN BOX OF US STATES]
       Outside of the US [SINGLE SELECT]

[TERMINATE IF NOT US RESIDENT]

S7. Please enter your zip code.

       [NUMERIC FIELD]
       _|_|_|_|_

[TERMINATE IF ZIP DOES NOT MATCH STATE]

S8. Do you or any members of your household work for any of the following? (Please select
    all that apply.) [RANDOMIZE A-K]

          a. A market research company [SCREEN OUT]
          b. An advertising company [SCREEN OUT]
          c. A company that manufactures, distributes, or sells motor vehicles [SCREEN
             OUT]
          d. An automobile body shop [SCREEN OUT]
          e. An insurance or appraisal company [SCREEN OUT]
          f. A company that rents outdoors recreational gear (e.g., bicycles, kayaks,
             paddleboards)

                                                                                            2
      Case 1:18-cv-03984-MHC Document 96-18 Filed 07/27/21 Page 4 of 21




           g. A company that offers rideshare or on-demand transportation services (e.g.,
              bicycles, cars, electric scooters)
           h. A company that offers air transportation services (e.g., airline, helicopter services)
           i. An accounting firm
           j. A travel agency
           k. A government licensing agency (e.g., DMV)
           l. None of these [ANCHOR; EXCLUSIVE]
           m. I don’t know / I’m not sure [ANCHOR; EXCLUSIVE; SCREEN OUT]

S9. Did you have any of the following certifications or licenses at any point in the past two
    years, or do you expect to have any of the following in the next 12 months? (Please select
    all that apply.) [RANDOMIZE A-H]

           a.   Driver’s License
           b.   Commercial Driver License (CDL)
           c.   Commercial Pilot License (CPL)
           d.   CPR Certification
           e.   Lifeguard Certification
           f.   Motorcycle License
           g.   Private Pilot License (PPL)
           h.   Scuba Diving Certification
           i.   None of these [ANCHOR; EXCLUSIVE; SCREEN OUT]
           j.   I don’t know / I’m not sure [ANCHOR; EXCLUSIVE; SCREEN OUT]

[TERMINATE IF REGULAR DRIVER’S LICENSE NOT SELECTED]

S10. Which of the following products, if any, have you purchased used / secondhand in the
     past two years, for your own personal or household use? (Please select all that apply.)
     [RANDOMIZE A-H]

           a.   A luxury vehicle [CONTINUE]
           b.   A bicycle
           c.   An economy vehicle
           d.   A kayak
           e.   A motorcycle
           f.   An off-road vehicle, such as an all-terrain vehicle (ATV) or utility vehicle (UTV)
           g.   A recreational vehicle (RV)
           h.   A snowmobile
           i.   None of these [ANCHOR; EXCLUSIVE]
           j.   I don’t know / I’m not sure [ANCHOR; EXCLUSIVE; SCREEN OUT]

S11. [ASK ONLY IF S10 = A] You indicated that you purchased a used luxury vehicle in the
     past two years. Which type(s) of vehicle(s) did you purchase? (Please select all that
     apply.) [RANDOMIZE A-G]

           a. Coupe [CONTINUE]
           b. Sedan [CONTINUE]

                                                                                                  3
      Case 1:18-cv-03984-MHC Document 96-18 Filed 07/27/21 Page 5 of 21




           c.   Convertible
           d.   Hatchback
           e.   Minivan
           f.   Pickup truck
           g.   SUV
           h.   None of these [ANCHOR; EXCLUSIVE; GO TO S16]
           i.   I don’t know / I’m not sure [ANCHOR; EXCLUSIVE; SCREEN OUT]

S12. [ASK ONLY IF S10 = A AND (S11 = A OR B). ALL OTHERS GO TO S15.] You
     indicated that you purchased a used luxury vehicle in the past two years. Which model
     vehicle(s) did you purchase? (Please select all that apply.) [RANDOMIZE A-V]

           a. Mercedes Benz C-Class
           b. Acura TL
           c. Acura TLX
           d. Acura TSX
           e. Alfa Romeo Giulia
           f. Audi A4
           g. Audi A5
           h. BMW 3-Series
           i. BMW 4-Series
           j. Cadillac ATS
           k. Cadillac CT5
           l. Cadillac ELR
           m. Infiniti G37
           n. Infiniti Q40
           o. Infiniti Q50
           p. Infiniti Q60
           q. Jaguar XE
           r. Lexus IS
           s. Lexus RC
           t. Lincoln MKZ
           u. Volvo C70
           v. Volvo S60
           w. None of these [ANCHOR; EXCLUSIVE; GO TO S15]
           x. I don’t know / I’m not sure [ANCHOR; EXCLUSIVE; SCREEN OUT]

S13. [ASK FOR EACH RESPONSE SELECTED IN S12] You indicated that you purchased
     a used [INSERT RESPONSE SELECTED IN S12] vehicle in the past two years. What
     was the model year of the [INSERT RESPONSE SELECTED IN S12] vehicle you
     purchased? If you purchased multiple vehicles of this specific model, please respond with
     the model year you purchased most recently.

       [PROVIDE DROP DOWN BOX WITH YEAR RANGE ‘1999 or earlier’-2021]
       I don’t know / I’m not sure [SINGLE SELECT]



                                                                                                 4
        Case 1:18-cv-03984-MHC Document 96-18 Filed 07/27/21 Page 6 of 21




[PROGRAMMER NOTE: GENERATE FLAG IF ALL MODEL(S) IN S12 DO(ES) NOT
MATCH WITH CORRESPONDING MODEL YEAR(S) PROVIDED IN S13:

   a.   Mercedes Benz C-Class: 1994 - Present              l.   Cadillac ELR: 2014 - 2016
   b.   Acura TL: 1996 - 2014                              m.   Infiniti G37: 2007 - 2015
   c.   Acura TLX: 2015 - Present                          n.   Infiniti Q40: 2015 - 2015
   d.   Acura TSX: 2004 - 2014                             o.   Infiniti Q50: 2014 - Present
   e.   Alfa Romeo Giulia: 2016 - Present                  p.   Infiniti Q60: 2014 - Present
   f.   Audi A4: 1995 - Present                            q.   Jaguar XE: 2015 - Present
   g.   Audi A5: 2007 - Present                            r.   Lexus IS: 2010 - Present
   h.   BMW 3-Series: 1975 - Present                       s.   Lexus RC: 2015 - Present
   i.   BMW 4-Series: 2014 - Present                       t.   Lincoln MKZ: 2006 - 2020
   j.   Cadillac ATS: 2013 - 2019                          u.   Volvo S60: 2001 - Present
   k.   Cadillac CT5: 2020 - Present                       v.   Volvo C70: 1996 - 2013 ]

S14. [ASK ONLY IF S10 = A AND (S11 = A OR B) AND AT LEAST ONE RESPONSE
     OF 2010+ IN S13. ALL OTHERS GO TO S15.] You indicated that you purchased a used
     luxury vehicle in the past two years. For the vehicle(s) purchased... (Please select all that
     apply.) [RANDOMIZE A-C]
          a. I was the primary driver of the vehicle(s)
          b. I was one of the primary drivers of the vehicle(s)
          c. Someone else was the primary driver of the vehicle(s)
          d. I don’t know / I’m not sure [ANCHOR; EXCLUSIVE; SCREEN OUT]

S15. Which of the following products, if any, do you expect to purchase used / secondhand in
     the next 12 months, for your own personal or household use? (Please select all that
     apply.) [DISPLAY IN SAME ORDER AS S10]

           a.   A luxury vehicle [CONTINUE]
           b.   A bicycle
           c.   An economy vehicle
           d.   A kayak
           e.   A motorcycle
           f.   An off-road vehicle, such as an all-terrain vehicle (ATV) or utility vehicle (UTV)
           g.   A recreational vehicle (RV)
           h.   A snowmobile
           i.   None of these [ANCHOR; EXCLUSIVE]
           j.   I don’t know / I’m not sure [ANCHOR; EXCLUSIVE]

S16. [ASK ONLY IF S15 = A. ALL OTHERS GO TO QUALIFYING INSTRUCTIONS.]
     You indicated that you expect to purchase a used luxury vehicle in the next 12 months.
     Which type(s) of vehicle(s) do you expect to purchase? (Please select all that apply.)
     [RANDOMIZE A-G]

           a. Coupe [CONTINUE]
           b. Sedan [CONTINUE]
           c. Convertible
                                                                                                 5
      Case 1:18-cv-03984-MHC Document 96-18 Filed 07/27/21 Page 7 of 21




          d. Hatchback
          e. Minivan
          f. Pickup truck
          g. SUV
          h. None of these [ANCHOR; EXCLUSIVE; GO TO QUALIFYING
             INSTRUCTIONS]
          i. I don’t know / I am unsure [ANCHOR; EXCLUSIVE; GO TO QUALIFYING
             INSTRUCTIONS]

S17. [ASK ONLY IF S15 = A AND (S16 = A OR B). ALL OTHERS GO TO
     QUALIFYING INSTRUCTIONS.] You indicated that you expect to purchase a used
     luxury vehicle in the next 12 months. Which model vehicle(s) would you consider
     purchasing in the next 12 months? (Please select all that apply.) [RANDOMIZE A-V]

          a. Mercedes Benz C-Class
          b. Acura TL
          c. Acura TLX
          d. Acura TSX
          e. Alfa Romeo Giulia
          f. Audi A4
          g. Audi A5
          h. BMW 3-Series
          i. BMW 4-Series
          j. Cadillac ATS
          k. Cadillac CT5
          l. Cadillac ELR
          m. Infiniti G37
          n. Infiniti Q40
          o. Infiniti Q50
          p. Infiniti Q60
          q. Jaguar XE
          r. Lexus IS
          s. Lexus RC
          t. Lincoln MKZ
          u. Volvo C70
          v. Volvo S60
          w. None of these [ANCHOR; EXCLUSIVE; GO TO QUALIFYING
             INSTRUCTIONS]
          x. Don’t know / unsure [ANCHOR; EXCLUSIVE; GO TO QUALIFYING
             INSTRUCTIONS]

S18. [ASK ONLY IF S15 = A AND (S16 = A OR B). ALL OTHERS GO TO
     QUALIFYING INSTRUCTIONS.] You indicated that you expect to purchase a used
     luxury vehicle in the next 12 months. What model year(s) would you consider purchasing?
     (Please select all that apply.) [ROTATE ENDS OF SCALE A-W OR W-A]

          a. 1999 or earlier

                                                                                           6
       Case 1:18-cv-03984-MHC Document 96-18 Filed 07/27/21 Page 8 of 21




           b.   2000-2004
           c.   2005-2009
           d.   2010-2014
           e.   2015-2019
           f.   2020 or later
           g.   Don’t know / unsure [ANCHOR; EXCLUSIVE]

S19. [ASK ONLY IF S15 = A AND (S16 = A OR B) AND AT LEAST ONE RESPONSE
     OF 2010+ IN S18. ALL OTHERS GO TO QUALIFYING INSTRUCTIONS.] You
     indicated that you expect to purchase a used luxury vehicle in the next 12 months. For the
     vehicle(s) purchased... (Please select all that apply.) [RANDOMIZE A-C]
           a. I would be the primary driver of the vehicle(s)
           b. I would be one of the primary drivers of the vehicle(s)
           c. Someone else would be the primary driver of the vehicle(s)
           d. I don’t know / I’m not sure [ANCHOR; EXCLUSIVE]

QUALIFYING INSTRUCTIONS:

TO CONTINUE, RESPONDENT MUST HAVE INDICATED EITHER:

   (a) PAST PURCHASER OF USED LUXURY VEHICLE(S) IN 2 YRS (S10 = A) AND
       PURCHASED SEDAN OR COUPE (S11 = A OR B) AND
       PURCHASED IN RELEVANT CLASS (S12 = A-V) AND
       AT LEAST ONE RESPONSE OF 2010+ IN S13 AND
       PRINCIPAL DRIVER (S14 = A OR B)

                OR
   (b) INTENT TO PURCHASE USED LUXURY VEHICLE(S) IN 1 YR (S15 = A) AND
       INTENT TO PURCHASE SEDAN OR COUPE (S16 = A OR B) AND
       INTENT TO PURCHASE IN RELEVANT CLASS (S17 = A-V) AND
       AT LEAST ONE RESPONSE OF 2010+ IN S18 AND
       PRINCIPAL DRIVER (S19 = A OR B)

TERMINATE ALL OTHER RESPONDENTS. NO MORE THAN 50% OF TOTAL
SAMPLE PAST PURCHASER ONLY (I.E. S10 = A).

                                 MAIN SURVEY QUESTIONS



INTRO FOR MAIN QUESTIONNAIRE

You mentioned that you have purchased or are considering purchasing a used luxury vehicle. Now
imagine you are shopping for a used luxury vehicle, and you are thinking about making a purchase. If
you already own a used luxury vehicle, imagine you are replacing it.


                                                                                                  7
       Case 1:18-cv-03984-MHC Document 96-18 Filed 07/27/21 Page 9 of 21




In the next series of screens, you will be shown several different luxury vehicle features and
characteristics that you might consider when determining which used luxury vehicle to buy.

Each feature will be described in detail. You can return to the feature description at any time during
the survey.

Please read each description carefully as each feature is different.

[RANDOMIZE ORDER OF DESCRIPTION SCREENS A, B, C, D, E, F, AND G. ANCHOR
SCREEN H.]




                                                                                                    8
     Case 1:18-cv-03984-MHC Document 96-18 Filed 07/27/21 Page 10 of 21




[NEXT SCREEN]

A. MAKE AND MODEL

You will see the following makes and models of luxury vehicles:

[ROTATE ORDER OF COLUMNS]

Make and Model           Make and Model            Make and Model   Make and Model




Mercedes C-Class           BMW 3-Series                Audi A4         Lexus IS




                                                                                  9
       Case 1:18-cv-03984-MHC Document 96-18 Filed 07/27/21 Page 11 of 21




[NEXT SCREEN]


B. MODEL YEAR

In this survey you will see used luxury vehicles from the following model years:

       2012
       2013
       2014




                                                                                   10
       Case 1:18-cv-03984-MHC Document 96-18 Filed 07/27/21 Page 12 of 21




C. MILEAGE

In this survey you will see used luxury vehicles with the following mileages:

       50,000 miles
       75,000 miles
       100,000 miles
       125,000 miles




                                                                                11
      Case 1:18-cv-03984-MHC Document 96-18 Filed 07/27/21 Page 13 of 21




[NEXT SCREEN]

D. EXTERIOR COLOR

Several different exterior colors are available for the available used luxury vehicles. In this
survey, you will see the following exterior color options:

[ROTATE ORDER OF COLUMNS]

 Exterior Color             Exterior Color              Exterior Color             Exterior Color




       Red                       Black                       Blue                       White




                                                                                                  12
      Case 1:18-cv-03984-MHC Document 96-18 Filed 07/27/21 Page 14 of 21




[NEXT SCREEN]

E. INTERIOR COLOR

Several different interior colors are available for the available used luxury vehicles. In this
survey, you will see the following interior color options:

[ROTATE ORDER OF COLUMNS]

 Interior Color              Interior Color             Interior Color              Interior Color




      Black                       Beige                       Tan                        Grey




                                                                                                  13
       Case 1:18-cv-03984-MHC Document 96-18 Filed 07/27/21 Page 15 of 21




[NEXT SCREEN]

F. ACCIDENT HISTORY

In this survey you will see used luxury vehicles with the following accident histories:

       The vehicle has never been in an accident
       The vehicle was involved in a minor accident in the past

A minor accident is one that does not affect the operation of the vehicle and does not
compromise vehicle safety. Assume the accident caused cosmetic damage, such as dented
bumpers, fenders, grills, or body panels.




                                                                                          14
       Case 1:18-cv-03984-MHC Document 96-18 Filed 07/27/21 Page 16 of 21




[NEXT SCREEN]

G. REPAINTING

In this survey you will see used luxury vehicles that either have their original paint or have been
repainted:

       The vehicle has its original paint
       The vehicle has been repainted

For repainted vehicles assume the entire vehicle has been repainted at a dealership or other
authorized service center.




                                                                                                 15
       Case 1:18-cv-03984-MHC Document 96-18 Filed 07/27/21 Page 17 of 21




[NEXT SCREEN]

H. PRICE

In this survey you will see used luxury vehicles with the following prices:

       $10,000
       $15,000
       $20,000
       $25,000




                                                                              16
        Case 1:18-cv-03984-MHC Document 96-18 Filed 07/27/21 Page 18 of 21




[NEW SCREEN]


In the next section, we’ll show you some different used luxury vehicles and ask you some
questions. On each screen, you will see three different used luxury vehicles which vary on the
previously described features. You will be asked to choose which of these three used luxury
vehicles you most prefer.

Please assume that the vehicles you see do not vary in any other way beyond the features
described and that all feature descriptions are accurate. For instance, you should assume that all
of the vehicles you see have been properly maintained and are in good operating condition, have
similar horsepower, the same transmission type, and so on.

In making your choices, it is important that you answer in the way you would if you were
actually buying a used luxury vehicle.

[NEW SCREEN]

Q1. Among the three options shown here, which vehicle do you most prefer?

       You should assume that the vehicles do not vary in any other way beyond the features
       described and that all feature descriptions are accurate.



                               Vehicle 1               Vehicle 2              Vehicle 3
       Make and Model      Mercedes C-Class         BMW 3-Series              Audi A4
       Model Year               2012                   2013                     2014
       Mileage                 100,000                50,000                   75,000
       Exterior Color            Red                  Black                     Blue
       Interior Color           Beige                  Tan                      Grey
       Accident History                                                      No Accident
       Paint                    Original               Original               Repainted
       Price                    $15,000                $10,000                 $20,000


[DISPLAY Q1a ON SAME SCREEN AS CHOICE TASK]

Q1a.     Why did you select this vehicle? [TYPE IN RESPONSE]




                                                                                                 17
      Case 1:18-cv-03984-MHC Document 96-18 Filed 07/27/21 Page 19 of 21




[NEW SCREEN]

[SHOW SELECTED PRODUCT PROFILE FROM Q1 ABOVE QUESTION]

Q1b. You indicated that you would select vehicle [INSERT OPTION NUMBER]. If these were
the only used luxury vehicles available at the time you were shopping, would you actually purchase
the vehicle you selected above?

       1. Yes
       2. No


                  [COMPLETE A TOTAL OF 12 CHOICE SETS. Q1 –Q12]

                        [ASK Q1A ONLY FOR FIRST CHOICE TASK]




                                                                                                18
        Case 1:18-cv-03984-MHC Document 96-18 Filed 07/27/21 Page 20 of 21




IMAGES FOR CHOICE TASKS

Make and Model (match on color as well as make/model)

                    Mercedes C-Class   BMW 3-Series     Audi A4      Lexus IS

 Red




 Black




 Blue




 White




                                                                                19
        Case 1:18-cv-03984-MHC Document 96-18 Filed 07/27/21 Page 21 of 21




Interior Color

 Black




 Beige




 Tan




 Grey




                                                                             20
